Citation Nr: 0315245	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar neuritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in August 2000.  A transcript 
of the hearing testimony has been associated with the claims 
file.

The case was most recently before the Board in March 2001, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service-connected lumbar spine disorder 
currently is manifested by objective evidence of moderately 
painful motion on rotation and complaints of lumbar muscle 
spasm.  The veteran's limitation of the range of motion is no 
more than moderate.

3.  The level of disability produced by the veteran's lumbar 
spine disorder as objectively confirmed is not consistent 
with severe lumbosacral strain or severe limitation of 
motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar neuritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim and whether he or VA bears the 
burden of producing or obtaining that evidence or information 
by means of the discussions in the July 1999 and August 2001 
rating decisions; the March 2000 statement of the case; the 
April 2000 and August 2001 supplemental statements of the 
case; the July 2001 and August 2001 letters from the RO; and 
the March 2001 Board remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has made attempts to 
obtain the veteran's private medical records, VA medical 
records, and has provided the veteran with VA examinations to 
clarify the nature and severity of his low back disorder.  
Additionally, the veteran was afforded a videoconference 
hearing before a Member of the Board in August 2000.

Factual Background.  In the instant case, service connection 
was granted for lumbar neuritis by an March 1977 rating 
decision, and a noncompensable evaluation was assigned, 
effective April 30, 1976.  Subsequently, an August 1987 
rating decision increased the veteran's rating for his lumbar 
neuritis to 10 percent, effective May 20, 1987, under 
Diagnostic Codes 8620-8520.  The veteran appealed this 
determination, and in February 1990, the Board issued a 
decision increasing the veteran's rating to 20 percent.  This 
appellate decision was effectuated by a March 1990 rating 
decision, and an effective date of November 30, 1987 was 
assigned.  The case again came before the Board in June 1991, 
when an increased rating was denied.  Most recently, the 
veteran submitted a claim for an increased evaluation for his 
lumbar disorder in September 1998.

VA outpatient treatment records, dating from January 1998 to 
August 1998, reflect complaints of chronic low back pain.  

Reports relied upon by the Social Security Administration 
(SSA) in concluding that the veteran was unable to maintain 
employment confirm a diagnosis of chronic low back syndrome, 
which, in combination with numerous other disabilities, 
"significantly compromised" the veteran's ability to work.

In November 1998, the veteran underwent a VA spine 
examination, at which time he reported a twenty-year history 
of low back pain, in addition to a sleep disorder.  The 
veteran stated that his low back pain began in 1976, when he 
underwent epidural anesthesia for removal of a neuroma from 
the right foot.  At the time of the procedure, the veteran 
experienced acute onset of low back pain.  He reported that 
since that time, he had experienced persistent low back pain 
associated with spasm.  He indicated that this back pain was 
focal in nature, with no radiation into the lower 
extremities.  He denied any weakness associated with the 
right lower extremity, except for occasional "giveaway" 
weakness secondary to pain in the right foot.  The veteran 
did report a substantial weight gain, and the examiner noted 
that he was forty pounds over the ideal weight for his 
height.  Since undergoing this weight gain, the veteran's 
back pain had worsened.

On objective physical examination, the veteran demonstrated 
normal motor function throughout, with the exception of some 
decreased sensation to light touch and pinprick in the right 
lower extremity, which did not conform to a dermatomal 
distribution and was, in fact, "patchy."  Deep tendon 
reflex testing was normal.  On range of motion testing, the 
veteran was able to flex to 90 degrees at the hip without 
difficulty.  He had some tenderness to axial palpation in the 
lumbar spine, but no bony step-offs and no clear evidence of 
paraspinous muscle spasm.  Left and lateral bending were both 
unlimited, as was rotation about the hip.  The veteran's gait 
was somewhat antalgic as a result of pain in the right foot.

The examiner studied a series of plain lumbar x-rays that the 
veteran brought to the examination.  The examiner noted that 
the films were "strikingly normal" in appearance, with 
excellent preservation of the disk space height at all 
segments and widely patent neuroforamina.  No evidence of 
endplate degeneration at any lumbar segment was found.  There 
was normal alignment of the vertebral bodies, both anteriorly 
and posteriorly.

The examiner's diagnostic impression was of low back pain 
which was chronic in nature, but which had "almost certainly 
been exacerbated by [the veteran's] significant weight gain 
over the last several years."  The examiner recommended that 
the veteran undergo a weight-loss program, and that he do 
stretching exercises for his low back.  The examiner opined 
that there was no evidence of any degenerative disease as the 
source of the veteran's back pain, no was there any evidence 
of any radicular findings on examination to suggest a disk 
problem.  The examiner further concluded that, "Regarding 
[the veteran's] back pain, there are no objective findings to 
warrant that [he] be [considered] disabled as a result of his 
low back condition."

Outpatient treatment reports from North Florida Regional 
Hospital, dating from September 1999 to October 1999, reflect 
that the veteran received treatment during this time for 
chronic back pain.  An August 1999 MRI of the lumbar spine, 
interpreted by J. Klein, M.D., reflects that the lumbar 
vertebrae and discs showed normal height and signal 
intensity.  There was no evidence of herniated or bulging 
discs, nor an impression upon the thecal sac.  There was no 
evidence of spinal stenosis, and the veteran's nerve roots 
were not compromised.  The diagnostic impression was of a 
negative MRI of the lumbar spine.  Additionally, a March 2000 
medical statement from J. Wynne, M.D., P.A., indicates that 
the veteran suffered from severe chronic back pain which 
awakened him from sleep.

At the time of his August 2000 videoconference hearing, the 
veteran testified that any activity he undertook could result 
in back pain "for days" afterwards.  He stated that he did 
a lot of sitting and "some walking," although he stated, 
"I have to be careful not to walk too far."  If the veteran 
walked "too far," his toes became numb and his legs 
experienced spasms.  The veteran also stated that, "If I 
walk a little further than that, both feet will start to 
drag. . . and I just have to be real careful in everything 
that I do."  The veteran testified that his back pain was 
too extreme for him to tolerate driving a motor vehicle.  On 
a scale of "1 to 10," the veteran characterized his low 
back pain as a "10."  The veteran indicated that he had 
spasms of the back "at nights in each direction."  If he 
extended his back in any direction, "it can be two or three 
days of suffering afterwards."

Following the Board's March 2001 remand, the veteran was 
afforded another VA spine examination in May 2001, at which 
time he complained of severe back spasms, weakness in his 
legs, frequent falls, and footdrop.  The veteran showed his 
sandals to the examiner, who noted significant loss of 
material along the toe aspect of the sandals, which the 
veteran attributed to dragging his foot.  He complained of 
numbness in his toes, and pain radiating from his back down 
to his toes bilaterally, as well as significant stiffness.  
The veteran stated that his back pain was precipitated by 
making turns in certain directions.  He complained that 
during periods of exacerbation, his range of motion, 
mobility, and functionality were significantly decreased.  He 
also complained of frequent spasms in his back, legs, and 
feet that woke him between five to twenty times per night.  
The examiner noted that the veteran took the following 
medications: (1) Darvocet, four tablets per day; (2) 
Simvastatin; (3) Baclofen; (4) Prilosec; and (5) Tylenol #3.

On range of motion testing, the veteran had 20 degrees of 
extension and 80 degrees of forward flexion, with some 
significant right paraspinous tenderness.  On neurological 
examination, the veteran's strength was 4/5 in the bilateral 
lower extremities, with particular weakness of the extensor 
hallucis longus bilaterally, and with bilateral hip flexion.  
Ankle jerk was 1+ bilaterally, and knee jerk was 2+ 
bilaterally.  Sensation to light touch was decreased in the 
veteran's feet bilaterally, and toes were downgoing.  The 
examiner stated that the veteran's nerve conduction studies 
showed diffuse prolongation that was consistent with a 
neuropathic process, and radiculopathy could not be ruled 
out.  Despite these findings, however, the examiner pointed 
to the veteran's 1999 MRI report, which did not show any 
herniated discs or obvious nerve root impingement.  The 
examiner opined that, despite the lack of confirming data on 
MRI, the veteran's symptoms were as likely as not residuals 
of his spinal anesthesia.

VA outpatient treatment records, dating from January 1998 to 
April 2001, reflect treatment for ongoing medical problems, 
to include complaints of low back pain.

Also of record are numerous lay statements, submitted in 
support of the veteran's claim.  The statements reflect the 
veteran's inability to sleep well at night due to the pain in 
his back and legs.  Specifically, one statement from a friend 
of the veteran's indicates that the veteran wakes up 
"sometimes as much as 20 times a night" as a result of this 
pain.  This sleeplessness causes difficulty for the veteran 
in staying awake during the day.  Another statement notes the 
veteran's "inability to sit down over any length of time."  
Many of the submissions reflect the veteran's history of back 
pain, which was incurred as a result of physical injuries 
sustained during service.

Legal Criteria.  Disability evaluations are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities. In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

Analysis.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation is assigned when lumbosacral strain is manifested 
by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
A 10 percent evaluation is assigned when lumbosacral strain 
is manifested by characteristic pain on motion; and a 
noncompensable evaluation is assigned when it is manifested 
by slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Because the clinical findings pertaining to the veteran's 
lumbar spine do not indicate listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, the Board finds 
that criteria for a 40 percent rating for the lumbar spine 
disorder under Diagnostic Code 5295 are not met.

Consideration has been given as to whether a higher rating 
could be assigned for the veteran's lumbar spine disorder on 
the basis of limitation of motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, limitation of motion in the lumbar 
spine is assigned a 40 percent evaluation when severe, a 20 
percent evaluation when moderate, and a 10 percent evaluation 
when slight.  In this case, if one accepts that normal range 
of motion in the lumbar spine consists of 95 degrees forward 
flexion, 35 degrees backward extension, 40 degrees lateral 
flexion, and 35 degrees rotation, then the clinical findings 
from the May 2001 VA examination demonstrate no more than 
moderate limitation of motion in the lumbar spine.  
Specifically, at that time, the veteran had 20 degrees of 
extension and 80 degrees of forward flexion.  Hence, a rating 
greater than 20 percent is not warranted for the veteran's 
lumbar spine disorder on the basis of limitation of motion.

The Board notes that while a 50 percent evaluation is 
assigned under Diagnostic Code 5289 when there is unfavorable 
ankylosis in the lumbar spine, the evidence presented in this 
case does not demonstrate that the veteran's service-
connected lumbar spine disorder is manifested by unfavorable 
ankylosis.  Therefore, a higher rating is not warranted for 
his service-connected lumbar spine disability under 
Diagnostic Code 5289.

The Board also notes that consideration has been given to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  It is further noted that 
during the pendency of the veteran's appeal, the criteria for 
evaluating intervertebral disc syndrome were revised.  See 67 
Fed. Reg. 56509-56516 (September 4, 2002).  However, in this 
case, the medical evidence of record unequivocally reflects 
that, although the veteran has a neuropathic process to his 
lower extremities, degenerative disc disease is not present.  
Rather, the medical evidence reflects excellent preservation 
of the veteran's disc space, as well as normal height and 
signal intensity.

The Board is aware that the veteran's low back disorder has 
been rated previously under Diagnostic Codes 8620-8520, on 
the basis of sciatic nerve disability, with symptoms 
affecting the lower extremities.  However, the Board notes 
that an August 2001 rating decision granted the veteran 
separate ratings for diffuse neuropathy of both the right and 
left lower extremities, with an evaluation of 20 percent 
bilaterally, effective August 27, 1998.  Because the 
symptomatology affecting the veteran's lower extremities 
forms the basis for separate disability ratings, as secondary 
to his service-connected low back disorder, such 
symptomatology is not for consideration in this decision.  
Also, to assign one rating pursuant to nerve impairment 
diagnostic codes and another pursuant to diagnostic codes 
pertinent to orthopedic impairment for those same symptoms 
would violate the rule against pyramiding.  See 38 C.F.R. § 
4.14 (2001); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The Board notes that the regulations 
provide, as to the musculoskeletal system, that it is 
essential that the examination on which ratings are based 
adequately portray any "functional loss" which "may be due 
to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  In this regard, it must be acknowledged 
that the veteran's statements, as well as lay statements of 
record, obviously provide evidence of discomfort and 
limitations of mobility that is evidently caused by his lower 
back.  At the same time, however, it must be noted when the 
veteran was examined for VA purposes in May 2001, there was 
no evidence of muscle spasm or of any marked limitation of 
forward bending, and the veteran's limitation of motion of 
the lumbar spine was only moderate, albeit with some 
significant right paraspinous tenderness.  In view of this, 
the Board finds that the 20 percent rating assigned by the RO 
contemplates the veteran's complaints of pain and compensates 
him for it.  Accordingly, the provisions of sections 4.40 and 
4.45 do not call for the assignment of a rating in excess of 
20 percent.  In sum, the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 20 
percent for a low back disorder.

The Board further concludes that an extraschedular evaluation 
is not warranted, since the evidence does not show that the 
veteran's lumbar neuritis presents an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  There is no 
evidence indicating a greater degree of functional loss 
attributable to the veteran's lumbar spine disorder than that 
commensurate with the assigned rating.  Therefore, the 
regular schedular standards, with the evaluation currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his lumbar spine disorder.







ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar neuritis is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

